Name: Commission Regulation (EC) No 186/2004 of 2 February 2004 amending Council Regulation (EC) No 1255/1999 and Regulation (EC) No 2571/97 as regards the combined nomenclature codes for sweet biscuits, waffles and wafers
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy
 Date Published: nan

 Avis juridique important|32004R0186Commission Regulation (EC) No 186/2004 of 2 February 2004 amending Council Regulation (EC) No 1255/1999 and Regulation (EC) No 2571/97 as regards the combined nomenclature codes for sweet biscuits, waffles and wafers Official Journal L 029 , 03/02/2004 P. 0006 - 0007Commission Regulation (EC) No 186/2004of 2 February 2004amending Council Regulation (EC) No 1255/1999 and Regulation (EC) No 2571/97 as regards the combined nomenclature codes for sweet biscuits, waffles and wafersTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), and in particular Articles 10, 15 and 31(14) thereof,Whereas:(1) Article 31 of Regulation (EC) No 1255/1999 provides for the grant of an export refund for certain products falling within the scope of the Regulation, if they are exported in the form of the goods listed in Annex II thereto.(2) Article 4 of Commission Regulation (EC) No 2571/97 of 15 December 1997 on the sale of butter at reduced prices and the granting of aid for cream, butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs(2), refers to the CN codes of the end products eligible for the measures provided for under that Regulation.(3) As a result of the adoption of Commission Regulation (EC) No 1789/2003(3), which amends Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff(4), amendments to the combined nomenclature have been made in the case of certain products.(4) Annex II to Regulation (EC) No 1255/1999 and Article 4 of Regulation (EC) No 2571/97 must be amended accordingly.(5) These amendments should apply at the same time as Regulation (EC) No 1789/2003.(6) Regulations (EC) No 1255/1999 and (EC) No 2571/97 must therefore be amended.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1The following line is deleted from Annex II to Regulation (EC) No 1255/1999:">TABLE>"Article 2In Article 4(1), formula A, point A1 of Regulation (EC) No 2571/97, the CN codes " 1905 30, 1905 90 40 " are replaced by " 1905 31, 1905 32 ".Article 3This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.It shall apply from 1 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 February 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 1787/2003 (OJ L 270, 21.10.2003, p. 121).(2) OJ L 350, 20.12.1997, p. 3. Regulation as last amended by Regulation (EC) No 1851/2001 (OJ L 253, 21.9.2001, p. 16).(3) OJ L 281, 30.10.2003, p. 1.(4) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Commission Regulation (EC) No 1949/2003 (JO L 287, 5.11.2003, p. 15).